        Case 2:09-mc-00239-MRH Document 41-1 Filed 07/20/20 Page 1 of 1




        I am a doctoral candidate in the Management Department at the University of Texas at
Austin (and licensed attorney; CA Bar #255347). My dissertation examines how managers
evaluate and mitigate risk in making hiring, firing, and promotion decisions, and how this
perception changes their behavior. Specifically, I hypothesize that managers will perceive a
greater risk of litigation in the event of termination decisions, and that they will therefore (a) be
more likely to discriminate against minorities in the hiring stage (this would illuminate a critical
shortcoming in anti-discrimination legislation), (b) take greater steps to protect themselves
before making the decision (such as documenting work history or offering termination
packages), and (c) be more willing to defend those cases in court.
         To test this hypothesis, I am looking to collect a nationally-representative sample of
federal court cases which will then be categorized based on the type of decision that led to the
lawsuit. Although the number of cases (~142,000) appears large at first glance, three factors lead
me to this number. First, the three types of decisions at the center of my dissertation (hiring,
firing, and termination) are not the only events that lead to litigation; for instance, sexual
harassment or other forms of discrimination are included as well. Unfortunately, although these
cases would have no effect on my dissertation, I am not able to tell which cases those are with
existing data published by the FJC. Second, many of the cases I have examined so far have no
complaints (e.g., being removed from state courts); this makes categorizing these cases difficult,
if not impossible, and they will have to be omitted from the sample. And third, among the cases
premised on the three employment decisions in my dissertation, failure to hire cases are rare.
         To illustrate these points, I will use data I collected from the Western District of Texas
(which graciously granted a fee waiver). I collected ~2,200 cases, of which 686 have been
reviewed and categorized by a law student I hired as a research assistant. Of those, 17 (2.5%)
were cases filed after an alleged failure to hire, while 174 (25.4%) were based on allegations of
discrimination in ways not involving hiring, promotion, or termination. Moreover, 134 (19.5%)
had no complaint at all. Thus, nearly 45% of the cases I have categorized so far cannot be
included in my study – but I cannot tell which cases those are without the documents—and only
a tiny fraction of the cases relate to one of the main decision types from my dissertation.
       From a programmatic side, I am happy to structure the data collection in any way that
minimizes the effect on the court. The collection will be computerized, using computer code
which has already been developed and successfully used to collect the documents from the
Western District of Texas. Thus, I can program how fast or slow the documents are downloaded
and/or at what time of day they occur. If data collection needs to happen over the course of a
month or two for districts with heavier case loads, I am certainly willing to accommodate that.
        As a former practicing litigator myself, I understand the limits the courts are already
under; I have no interest in adding to those worries. Rather, I need to collect a large number of
case documents to ensure that I have enough data to explore the questions posed in my
dissertation. I am also happy to discuss my study, terms of collection, etc., with any of the court
clerks who would like further information.
       Thank you!
